       Case 1:18-cv-02031-JEB Document 51-3 Filed 10/27/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
RENEWABLE FUELS ASSOCIATION               )
AND GROWTH ENERGY,                        )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                 Civil Action No. 18-2031
                                          )
UNITED STATES ENVIRONMENTAL               )
PROTECTION AGENCY, AND                    )
UNITED STATES DEPARTMENT OF ENERGY, )
                                          )
            Defendants.                   )
__________________________________________)

                                   [PROPOSED] ORDER

      UPON CONSIDERATION of Plaintiffs’ Motion for Partial Summary Judgment, it is

hereby ORDERED that Plaintiffs’ Motion for Partial Summary Judgment is GRANTED.

      It is FURTHER ORDERED that:

      1. EPA shall not withhold under FOIA Exemption 4, 5 U.S.C. § 552(b)(4): (a) the name

          of the company submitting an application for an extension of a small refinery

          exemption under the Renewable Fuel Standard program, and (b) the name and

          location of the refinery for which such relief is requested;

      2. EPA shall immediately produce the information to Plaintiffs that was unlawfully

          withheld for Renewable Fuel Standard compliance years 2015, 2016, and 2017; and

      3. EPA shall not withhold any of the five data elements identified in the proposed

          Renewables Enhancement and Growth Support (“REGS”) rule, 81 Fed. Reg. 80,828

          (Nov. 16, 2016), in making future responses to Plaintiffs’ FOIA requests.
       Case 1:18-cv-02031-JEB Document 51-3 Filed 10/27/20 Page 2 of 2




Date: ________________             SIGNED: _________________________________
                                   James E. Boasberg
                                   United States District Judge




                                     2
